Me. Justice Franco Soto
delivered the opinion of the court.
This is an appeal from an order of the court below striking out a memorandum of costs because it had been filed prematurely. The judgment denying a petition for an injunction and imposing the costs on the plaintiff was rendered on June 17, 1925. On the 22nd of the same month notice of the judgment was given to the defendant and on the 27th, or five days later, the memorandum of costs was filed. The defendant did not wait until the judgment had become final, for the plaintiff had until July 2,1925, within which to appeal; At any rate, when on July 6, 1925, the plaintiff filed a motion *54attacking the memorandum on the ground of its premature filing, the defendant still had time- to correct his error by filing a new memorandum, inasmuch as he had until July 12, 1925, for filing the memorandum. The question raised is identical to that decided in the case of the Empresa Teatral Ponceña et al. v. Municipality of Ponce et al., 30 P.R.R. 499, wherein this court said:
“The petitioner had, therefore, ample opportunity to correct the error, inasmuch as the question was openly and clearly raised when the judgment was not yet final, but as it preferred to proceed with the memorandum of costs filed, it must suffer the consequences of its own acts.”
See also the case of Sanders Philippi, Ltd., v. Widow of Baigés & Sons, 32 P.R.R. 786.
For the foregoing reasons the order appealed from must be affirmed.